¶ 1.
Respondent Thomas Daly, Esq. has filed an affidavit of resignation under Rule 19.A of Administrative Order 9. Disciplinary counsel has submitted a statement of additional facts and supporting exhibits. Having review the filings, the Court finds by clear and convincing evidence as follows. In 2001, multiple ethics complaints were filed against respondent in connection with his law practice specializing in debt reduction services. In 2003, a federal grand jury indicted respondent on multiple counts of conspiracy to defraud, interstate transportation of stolen money, and making a false tax return. In February 2006, the United States District Court for the District of Vermont accepted a plea agreement under which respondent pled guilty to two counts and was sentenced to one month imprisonment, three months of home confinement, and three years of probation, and was order to make restitution in the amount of $200,000. In addition, respondent’s license to practice law has been under suspension for three years, effective April 7, 2003, for misrepresentations on his petition for admission to the Vermont Bar, which came to light in the course of disciplinary counsel’s investigation.
¶ 2. In light of the foregoing, respondent’s resignation from the Bar of the Vermont Supreme Court is accepted. We order that Thomas Daly is disbarred on consent from the office of attorney and counselor at law, retroactively effective from April 7,2003.
¶ 3. Respondent shall comply with the requirements of Administrative Order 9, Rule 23.